January 10, 1935. The opinion of the Court was delivered by
It appears to the Court, and we so hold, that Judge Stoll was in error in not granting the motion made for a new trial on after-discovered evidence. As the case will have to be tried again, we prefer not to discuss the details of the testimony so as not to hamper the parties in the subsequent conduct of the case.
It is the judgment of this Court that the order of Judge Stoll be reversed, and the case be, and the same is hereby, remanded for a new trial on the ground of after-discovered evidence.
Reversed.
MESSRS. JUSTICES STABLER, CARTER and BONHAM and MR. ACTING ASSOCIATE JUSTICE J. HENRY JOHNSON concur.
 *Page 1